DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Lotspeich on April 25, 2022 as follows:

1. (Currently Amended) A method of receiving audio data, performed by an audio data reception apparatus, the method comprising:
receiving an encoded audio data and metadata; 
decoding the encoded audio data; and
rendering the decoded audio data based on the metadata;
wherein the metadata includes reproduction information for the audio data,
wherein the reproduction information includes audio transition effect information,
wherein the audio transition effect information includes audio scene index information for identifying each audio scene,
wherein the audio transition effect information further includes transition position index information for identifying a transition position of the each audio scene, and
wherein the audio transition effect information further includes information about a total number of at least one audio scene included in the audio data, and information for a total number of transition positions defined for each of the at least one audio scene.

2.  (Currently Amended) The method of claim 1, wherein the audio transition effect information further includes at least one of 

3. (Canceled) 

4. (previously presented) The method of claim 2, wherein the information for the type of the audio transition effect includes at least one of a natural sound type, a synthetic sound type, or a spoken text type, and wherein the spoken text type includes at least one of a spoken guide text type, a spoken information text type, or a spoken direction text type.

5. (previously presented) The method of claim 1, wherein the receiving receives a transition effect interaction information based on input of a user, wherein the transition effect interaction information includes at least one of information for whether the audio transition effect is applied, index information of an audio scene selected by the user, information for whether predefined position information is used, index information representing a predefined transition position, or information about a non-predefined transition position.

6. (previously presented) The method of claim 2, wherein the audio transition effect information further includes a transition effect audio index for identifying each audio transition effects applied to one scene.

7.  (previously presented) The method of claim 5, wherein the transition effect interaction information further includes selection information for a transition effect type and selection information for an audio signal type used when applying the audio transition effect.

8. (previously presented) The method of claim 1, wherein the reproduction information is included in a 3D audio stream and the 3D audio stream includes a packet including the audio transition effect information.

9.  (Cancelled)  

10. (previously presented) The method of claim 4, wherein the information for  the type of the audio transition effect further includes a transition effect audio Pulse-Code Modulation (PCM) type indicating that the audio signal to be used when applying the audio transition effect is a PCM signal.

11. (Original)	 The method of claim 10, wherein a payload syntax of a packet supporting the PCM signal includes PCM related information when the type of the audio signal is the transition effect audio PCM type.

12. (previously presented)  The method of claim 11, wherein the PCM related information includes at least one of information about a total number of PCM signals, information about a total number of PCM signals to be used when applying the audio transition effect, information about a sampling rate of the PCM signal, information about the number of bits per sample of the PCM signal, information about a frame size of the PCM signal, information about a fixed frame size of the PCM signal, identification (ID) information for identifying the PCM signal, information about whether the PCM signal is used when applying the audio transition effect, information about a loudness value of the PCM signal, information about an attenuation gain value applied to another audio signal when reproducing the PCM signal, information about whether the audio signal is interleaved, information about a total number of PCM signals in a frame, information about a total number of PCM signals to be used when applying the transition effect in the frame, or information about a variable frame size of the PCM signal.

13. (Currently Amended) A method of transmitting audio data, performed by an audio data transmission apparatus, the method comprising:
acquiring audio data and generating metadata;
encoding the audio data; and
transmitting the encoded audio data and the metadata; 
wherein the metadata includes reproduction information for the audio data,
wherein the reproduction information includes audio transition effect information,
wherein the audio transition effect information includes audio scene index information for identifying each audio scene,
wherein the audio transition effect information further includes transition position index information for identifying a transition position of the each audio scene, and
wherein the audio transition effect information further includes information about a total number of at least one audio scene included in the audio data, and information for a total number of transition positions defined for each of the at least one audio scene.

14. (currently amended) The method of claim 13, wherein the audio transition effect information further includes at least one of gain value is present in an audio signal to be used when applying the audio transition effect, or information about the gain value.

15. (Currently Amended) An audio data reception apparatus for receiving audio data, comprising:
a receiver configured to receive audio data and metadata; 
a decoder configured to decode the encoded audio data; and
a renderer configured to render the decoded audio data based on the metadata,
wherein the metadata includes a reproduction information,
wherein the reproduction information includes audio transition effect information for the audio data,
wherein the audio transition effect information includes audio scene index information for identifying each audio scene,
wherein the audio transition effect information further includes transition position index information for identifying a transition position of the each audio scene, and
wherein the audio transition effect information further includes information about a total number of at least one audio scene included in the audio data, and information for a total number of transition positions defined for each of the at least one audio scene.




REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.   The presented prior arts of record do not provide the components, relationships, and functionalities as set forth entirely in the independent claims, specifically “wherein the audio transition effect information further includes transition position index information for identifying a transition position of the each audio scene, and wherein the audio transition effect information further includes information about a total number of at least one audio scene included in the audio data, and information for a total number of transition positions defined for each of the at least one audio scene”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651